Citation Nr: 0904947	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to increased rating for lumbar strain, 
currently rated 40 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently rated 20 percent disabling.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in September 2007, and a substantive appeal was 
received in November 2007.  The veteran testified at a 
hearing before the Board in September 2008.  

The issues of entitlement to increased evaluations for lumbar 
strain and arthritis of the cervical spine, as well as 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1994 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss; a timely 
notice of disagreement was not received.

2.  In May 2005, the veteran filed a request to reopen his 
claim of service connection for bilateral hearing loss.

3.  Certain evidence received since the March 1994 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss. 

4.  Bilateral hearing loss disability was not manifested 
during service or for many years after service, nor is 
bilateral hearing loss disability otherwise related to 
service. 


CONCLUSIONS OF LAW

1.  The March 1994 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
March 1994 denial, and the claim of entitlement to service 
connection for bilateral hearing loss disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2005.  
The letter predated the September 2005 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The letter has 
clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence- evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in March 2007.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The subsequent statement of the case in September 2007 
reiterated the detailed reasons for the denial, thus showing 
a readjudication of the claim after the March 2007 notice.  
The Board believes that the March 2007 notice, in conjunction 
with the September 2007 statement of the case, constituted 
adequate notice to the veteran.

In April 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records, post-service private 
medical records, and post-service VA medical records.  The 
Board acknowledges that the veteran's November 2001 emergency 
room treatment records from Hampton, Virginia VA Medical 
Center are not on file.  Due to the missing treatment 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Additionally, the 
evidence of record contains several VA examinations.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

New and Material Evidence

The Board notes here that the July 2008 supplemental 
statement of the case addressed the issue of new and material 
evidence and reopened the veteran's claim for bilateral 
hearing loss.  Even though the RO determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
appellant has had the opportunity to present evidence and 
argument in support of his appeal.  There is no indication 
that the Board's present review of the claim will result in 
any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in May 2005); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that the claim for bilateral hearing loss was 
originally denied by the RO in a March 1994 rating decision.  
The veteran was notified of the decision and furnished notice 
of appellate rights and procedures.  However, he did not file 
a notice of disagreement, and the March 1994 decision became 
final.  38 U.S.C.A. § 7105(c).  The evidence before the RO at 
the time of the March 1994 decision consisted of the 
veteran's service medical records, as well as an August 1993 
VA examination showing no hearing loss for VA purposes.  It 
appears that the basis for the denial was the fact that the 
veteran had no present disability of bilateral hearing loss.

The evidence submitted since the March 1994 RO rating 
decision consists of VA examinations performed in August 2005 
and April 2007.  The VA examinations reflect diagnoses of 
bilateral hearing loss.  In view of the VA examinations, the 
Board finds that the new evidence raises a reasonable 
possibility of substantiating the claim, and therefore 
constitutes new and material evidence.  The veteran's claim 
is therefore reopened.

Service Connection for Bilateral Hearing Loss 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A July 1980 examination performed for enlistment purposes 
reflects that the veteran's ears were clinically evaluated as 
normal.  In addition, on a Report of Medical History, he 
checked the "no" box for "Ear, nose, or throat trouble."  
He also denied hearing loss.  In addition, he underwent an 
audiometric examination.  Speech recognition testing was not 
done as part of the examination.  The audiological evaluation 
showed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
15
15
10

The veteran underwent another audiometric examination in July 
1982.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
0
0
10
10

The veteran underwent another audiometric examination in May 
1989.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
15
5
LEFT
10
5
0
15
10

The veteran underwent another audiometric examination in 
November 1991.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
25
25
20
LEFT
15
20
20
20
20

In November 1991, the veteran was assessed with a provisional 
diagnosis of hearing loss (shift) by audiometry.  

The veteran underwent another audiometric examination in 
February 1992.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
40
40
35
LEFT
40
50
40
40
30

Service treatment records dated in April 1992 reflect that 
the veteran underwent audiometric testing and his hearing for 
speech was well within normal limits.  

The veteran underwent a VA examination in August 1993.  He 
reported noise exposure while in the military working on the 
flight line for the entire 11 years of his military career.  
He complained of a progressive, bilateral decrease in hearing 
sensitivity and also reported recurrent inner ear imbalances.  
He stated that the imbalance episodes occurred twice, in 
November and July 1991, and were severe, accompanied with 
nausea and medication.  

Speech recognition testing showed scores of 96 percent for 
the right ear and 98 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
30
35
LEFT
25
25
25
30
30

The VA examiner diagnosed normal hearing sensitivity from 250 
Hz through 2000 Hz, followed by a mild sensorineural hearing 
loss 3000 Hz through 8000 Hz.  

The veteran underwent another VA audiometric examination in 
August 2005.  He reported the situations of greatest 
difficulty to be conversations, telephone, job, and 
television.  He stated that hearing worsened over time since 
the military in the early 1990's.  He reported working as a 
cook, security guard, machine operator, investigator and 
nuclear police officer after service.  He reported loud noise 
exposure to balers, tractors, combines, milking machines, 
forklifts, saws, grinders, and guns.  He also reported loud 
recreational noise exposure to snowmobiles, motorcycles, 
power tools, chain saws and guns.  Speech recognition testing 
showed scores of 92 percent for both ears.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
30
45
50
LEFT
35
35
35
55
70

The examiner diagnosed mild to severe high frequency 
sensorineural hearing loss in the left ear and mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear.  The examiner opined that it is not as 
likely that the veteran's hearing loss originated in service 
with normal hearing demonstrated in April 1992.  The examiner 
reasoned that it is likely that the veteran's hearing loss 
was aggravated by occupational and recreational environments 
after service.  

The veteran underwent another VA examination in April 2007.  
He reported the occupational and recreational noise exposures 
reported on the August 2005 VA examination.  The examiner 
diagnosed moderately severe to profound sensorineural hearing 
loss in the left ear and moderate to profound sensorineural 
hearing loss in the right ear.  The examiner continued the 
opinion that it is not as likely that the veteran's hearing 
loss originated in service.  The examiner reasoned that it is 
likely that the veteran's hearing loss was aggravated by 
occupational and recreational environments after service.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss until many years after service, and 
VA examiners who opined, based on a review of the veteran's 
service medical records, that it is less likely than not that 
current hearing loss is related to military service. 

In this regard, the Board notes first that the absence of any 
medical evidence of hearing loss for many years after 
discharge from active service constitutes negative evidence 
tending to disprove the claim that the veteran developed 
hearing loss as a result of in-service noise exposure which 
then resulted in chronic disability.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists where there is an approximate balance of positive and 
negative evidence).  The lack of any evidence of continuing 
hearing loss for VA purposes for 13 years between the period 
of active duty and the evidence showing hearing loss for VA 
purposes is itself evidence which tends to show that no 
hearing loss for VA purposes was incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Finally, the Board believes it significant that the August 
2005 and April 2007 medical examiners opined that the 
bilateral hearing loss was not etiologically related to 
service.  These opinions are entitled to considerable weight 
and are competent evidence regarding causation of the 
disability at issue.  

Finally, the Board has considered the veteran's own lay 
statements to the effect that his bilateral hearing loss is 
causally related to his active service; however, it is noted 
that there is no adequate medical evidence of record to 
support such a theory and the veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The claim of service connection for bilateral hearing loss is 
reopened, but entitlement to service connection for bilateral 
hearing loss is not warranted.  


REMAND

The veteran underwent a VA examination in March 2008.  The 
Board notes that the veteran testified at the September 2008 
Board hearing that the examiner did not discuss the veteran's 
neck or back with the veteran.  The veteran's representative 
argues for a new VA examination, noting that no actual range 
of motion was measured.  In light of the veteran's testimony, 
the Board believes that a VA examination is warranted.  

With regard to the TDIU claim, the veteran currently is in 
receipt of service connection for lumbar strain, evaluated as 
40 percent disabling, as well as arthritis of the cervical 
spine, evaluated as 20 percent disabling.  A TDIU may be 
awarded when there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).

Because the veteran's increased rating claims are being 
remanded, and because adjudication of these claims may impact 
adjudication of the veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the veteran's TDIU claim also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination by a 
medical doctor to determine the severity 
of any current lumbar strain and 
arthritis of the cervical spine.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported 
to allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited 
by pain.  Additional functional loss due 
to weakness, incoordination, and/or 
fatigue should also be reported.   

2.  After completion of the foregoing, 
readjudicate the claims of increased 
ratings for lumbar strain and arthritis 
of the cervical spine.  Then, the RO 
should readjudicate the veteran's TDIU 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


